IN THE SUPREME COURT OF THE STATE OF NEVADA


                IN THE MATTER OF DISCIPLINE OF                         No. 69439
                RICHARD C. SIPAN, BAR NO. 3155.
                                                                         FILED
                                                                          FEB 1 9 2016

                                                                         CHIEr DERWIN CLER



                  ORDER APPROVING CONDITIONAL GUILTY PLEA AGREEMENT
                            This is an automatic review of a Southern Nevada
                Disciplinary Board hearing panel's recommendation that this court
                approve, pursuant to SCR 113, a conditional guilty plea agreement in
                exchange for a stated form of discipline for attorney Richard C. Sipan.
                            Under the conditional guilty plea agreement, Sipan admits to
                a total of 136 violations of the Rules of Professional Conduct stemming
                from 15 grievances: RPC 1.3 (diligence) (15 violations); RPC 1.4
                (communication) (15 violations); RPC 1.5 (fees) (15 violations); RPC 1.15
                (safekeeping property) (15 violations); RPC 5.3 (responsibilities regarding
                non-lawyer assistants) (15 violations); RPC 5.4 (professional independence
                of a lawyer) (15 violations); RPC 5.5 (unauthorized practice of law) (15
                violations); RPC 7.1(b) (communications concerning a lawyer's services)
                (15 violations); RPC 8.1(b) (bar admission and disciplinary matters) (1
                violation); and RPC 8.4 (misconduct) (15 violations). The admitted
                violations stem from Sipan's involvement with a business enterprise that
                advertised nationally as a law firm specializing in real estate law but was
                a telemarketing operation that used a deceptive mailer, designed to look



SUPREME COURT
     OF
     NEVADA


99/ 1947A   e
                                                                                        (513
                like a bank or government notice, to entice consumers to call and receive a
                promised restructure loan and Sipan's lack of supervision or control over
                non-lawyer employees and client money, resulting in significant harm to
                clients.
                            The stated form of discipline in the conditional guilty plea
                agreement provides for a four-year suspension, retroactive to January 6,
                2015, and for Sipan to pay the costs of the disciplinary proceeding,
                excluding Bar Counsel and staff salaries, within 90 days of receipt of a
                billing from the State Bar. The agreed-upon discipline takes into account
                five aggravating factors (dishonest or selfish motive, pattern of
                misconduct, multiple offenses, vulnerability of victim, and substantial
                experience in the practice of law) and four mitigating factors (absence of
                prior disciplinary record, personal or emotional problems, cooperative
                attitude toward proceeding, and character or reputation).
                            Based on our review of the record, we conclude that the
                agreed-upon discipline is sufficient in relation to Sipan's admitted conduct
                and is appropriate.   See In re Discipline of Lerner, 124 Nev. 1232, 1246,
                197 P.3d 1067, 1077 (2008) (explaining that in determining the
                appropriate discipline, four factors must be weighed: "the duty violated,
                the lawyer's mental state, the potential or actual injury caused by the
                lawyer's misconduct, and the existence of aggravating or mitigating
                factors"); State Bar of Nev v. Claiborne, 104 Nev. 115, 213, 756 P.2d 464,
                527-28 (1988) (explaining that the purpose of attorney discipline is to
                protect the public, the courts, and the legal profession, not to punish the
                attorney). We therefore conclude that the guilty plea agreement should be
                approved.   See SCR 113(1). We hereby impose a four-year suspension,



SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
                retroactive to January 6, 2015. Additionally, Sipan shall pay the costs of
                the disciplinary proceedings, excluding Bar Counsel and staff salaries,
                within 90 days of receipt of the State Bar's bill of costs. See SCR 120. The
                parties shall comply with SCR 115 and SCR 121.1.
                            It is so ORDERED.



                                                                C.J.
                                        Parraguirre


                                                                       tc..,
                                                          Douglas


                                                           (   AL —
                                                          S aitta


                                                                                      J.
                Gibbons




                cc: Chair, Southern Nevada Disciplinary Board
                     Richard C. Sipan
                     C. Stanley Hunterton, Bar Counsel, State Bar of Nevada
                     Kimberly K. Farmer, Executive Director, State Bar of Nevada
                     Perry Thompson, U.S. Supreme Court Admissions Office




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A



                                                  MigigirS